DETAILED ACTION
The instant application having Application No. 16/833702 filed on 03/30/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 08/08/2018 (CHINA CN201810894931.9). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 5, 7, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8, 17 are objected since they depend on claims 5 and 14 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, 12, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura et al. (US 2019/0181986 A1).

As per claim 1, as [see rejection of claim 3.]
As per claim 2, as [see rejection of claim 3.]

As per claim 3, Kitamura discloses “A UE for wireless communication, comprising: a first receiver, receiving a first radio signal; and receiving a second radio signal;” [(fig. 3), TB # 1 (initial transmission) and TB # 2 (initial transmission). (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs).] “and a first transmitter, transmitting K first-type bit sequence(s) respectively in K time-frequency resource(s);” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded.] “wherein a first bit block is used for indicating whether the first radio signal is correctly received, the first bit block comprises a positive integer number of bit(s); a second bit block comprises feedback to the second radio signal, the second bit block comprises a positive integer number of bit(s);” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded.] “each first-type bit sequence of the K first-type bit sequence(s) comprises a positive integer number of bit(s); the first bit block and the second bit block are used for generating each first-type bit sequence of the K first-type bit sequence(s); K is a positive integer” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded.]

As per claim 9, Kitamura discloses “The UE according to claim 3,” as [see rejection of claim 3.] “wherein the K is greater than 1, the second bit block is divided into K bit sub-blocks, any bit sub-block of the K bit sub-blocks comprises a positive integer number of bit(s); the K bit sub-blocks are respectively used for generating (i) the K first-type bit sequences; or, (ii) bit(s) comprised in the first bit block and bits comprised in the second bit block are concatenated to generate a third bit block, an output after the third bit block is inputted to channel coding is used for generating each first-type bit sequence of the K first-type bit sequences” [(fig. 3), TB # 1 (initial transmission) and TB # 2 (initial transmission). (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). (par. 0229), multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded.]

As per claim 10, Kitamura discloses “The UE according to claim 9,” as [see rejection of claim 9.] “wherein the K is greater than 1, the second bit block is divided into K bit sub-blocks, any bit sub-block of the K bit sub-blocks comprises a positive integer number of bit(s); the K bit sub-blocks are respectively used for generating the K first-type bit sequences; bit(s) in each bit sub-block of the K bit sub-blocks is(are) concatenated with bit(s) comprised in the first bit block respectively to generate K target bit sub-blocks, outputs after the K target bit sub-blocks are respectively inputted to channel coding are used for generating the K first-type bit sequences respectively” [(fig. 3), TB # 1 (initial transmission) and TB # 2 (initial transmission). (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). (par. 0229), the receiver may determine to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded.]

As per claim 12, as [see rejection of claim 3.]
As per claim 18, as [see rejection of claim 9.]
As per claim 19, as [see rejection of claim 10.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2019/0181986 A1) in view of LI et al. (US 2012/0281645 A1).

As per claim 4, Kitamura discloses “The UE according to claim 3,” as [see rejection of claim 3.]

Kitamura does not explicitly disclose “wherein the K first-type bit sequence(s) is(are) respectively generated by scrambling of K second-type bit sequence(s) and K scrambling sequence(s) correspondingly, the first bit block and the second bit block are used for generating each second-type bit sequence of the K second-type bit sequence(s), the K scrambling sequence(s) is(are) separately generated after a scrambling sequence generator is initialized by K initial value(s) respectively”.

However, LI discloses “wherein the K first-type bit sequence(s) is(are) respectively generated by scrambling of K second-type bit sequence(s) and K scrambling sequence(s) correspondingly, the first bit block and the second bit block are used for generating each second-type bit sequence of the K second-type bit sequence(s), the K scrambling sequence(s) is(are) separately generated after a scrambling sequence generator is initialized by K initial value(s) respectively” as [(par. 0047), In an ACK/NACK encoding chain in the CA mode as shown in FIG. 8, another method of selecting a scrambling code according to the ACK/NACK transmission mode configured in a UE in the single Cell mode includes: using [0 0 0 0] as the scrambling code if the UE in the single Cell mode is configured with ACK/NACK multiplexing; using [1 1 1 1] as the scrambling code if the UE in the single Cell mode is configured with ACK/NACK binding and the UE has received the PDSCH; and using [1 1 0 0] 

Kitamura et al. (US 2019/0181986 A1) and LI et al. (US 2012/0281645 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LI’s teaching into Kitamura’s teaching. The motivation for making the above modification would be to provide a method and apparatus for transmitting an ACK/NACK in a PUSCH which can avoid confusion of ACK/NACK and enhance performances of downlink data transmission. (LI, par. par. 0015)

As per claim 13, as [see rejection of claim 4.]


Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2019/0181986 A1) in view of Aiba et al. (US 2013/0034073 A1).

As per claim 6, Kitamura discloses “The UE according to claim 3,” as [see rejection of claim 3.] “the feedback to the second radio signal is used for indicating whether the second radio signal is correctly received, or the feedback to the second radio signal comprises Channel Status Information (CSI) generated after a measurement on the second radio signal” [(fig. 3), TB # 1 (initial transmission) and TB # 2 (initial transmission). (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). (par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded.]

Kitamura does not explicitly disclose “wherein the first receiver also receives second information; herein, the second information is used for determining time-frequency resources occupied by the second radio signal;”.

However, Aiba discloses “wherein the first receiver also receives second information; herein, the second information is used for determining time-frequency resources occupied by the second radio signal;” as [(par. 0035), In FIG. 1, the base station can assign, to the UE, PDSCH (Physical Downlink Shared Channel) by using PDCCH (Physical Downlink Control Channel). As shown in FIG. 1, the base station (BS) assigns, to the user equipment (UE), the PDSCH mapped on DL CC1 by PDCCH mapped on DL CC1 (represented by an oblique line block), the PDSCH mapped on DL CC2 by PDCCH mapped on DL CC2 (represented by a cross line block), and the PDSCH mapped on DL CC3 by PDCCH mapped on DL CC3 (represented 

Kitamura et al. (US 2019/0181986 A1) and Aiba et al. (US 2013/0034073 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aiba’s teaching into Kitamura’s teaching. The motivation for making the above modification would be to perform flexible resource assignment for physical uplink control channel, and achieve more efficient transmission control (scheduling) between the eNB (Evolved Node B) and the UE. (Aiba, par. 0012)

As per claim 15, as [see rejection of claim 6.]

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2019/0181986 A1) in view of Chen et al. (US 2012/0039279 A1).

As per claim 11, Kitamura discloses “The UE according to claim 3,” as [see rejection of claim 3.] “herein, the first bit block comprises P bit sub-blocks, any two of the P bit sub-blocks are the same, P is a positive integer greater than 1, any bit sub-block of the P bit sub-blocks can be used for indicating whether the first radio signal is correctly received” [(fig. 3), TB # 1 (initial transmission) and TB # 2 (initial transmission). (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). (par. 0229), the receiver may multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded.]

Kitamura does not explicitly disclose “wherein the first receiver also receives fifth information; the fifth information is used for determining the P,”.

However, Chen discloses “wherein the first receiver also receives fifth information; the fifth information is used for determining the P,” as [(par. 0059), The number of ACK/NACK bits for acknowledging a transmission of one or more transport blocks on a downlink CC may also be dependent on a DCI format of a corresponding downlink grant. LTE supports a number of DCI formats. DCI format 1, 1A, 1B, 1C or 1D may be used to send a downlink grant for a transmission of one transport block and may thus be associated with one ACK/NACK bit. DCI formats 2, 2A or 2B may be used to send a downlink grant for a transmission of two transport blocks and may thus be associated with two ACK/NACK bits.]

Kitamura et al. (US 2019/0181986 A1) and Chen et al. (US 2012/0039279 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching into Kitamura’s teaching. The motivation for making the above modification would be to allow a UE to send the ACK/NACK information on the PUSCH based on the determined number of resource elements. (Chen, par. par. 0011)

As per claim 20, as [see rejection of claim 11.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463